department of the treasury internal_revenue_service washington d c date number release date plr-126769-01 cc psi b8 index no memorandum for from ruth hoffman senior technician reviewer branch associate chief_counsel passthroughs and special industries subject legend taxpayer device this office received a letter_ruling request from taxpayer taxpayer described itself as the lessor of the device taxpayer stated that the device measures fuel consumed by a highway vehicle for business use on private property taxpayer asked that we rule that the tax imposed on this measured diesel_fuel is refundable because this portion of the highway vehicle’s diesel_fuel is used in an off-highway_business_use a nontaxable_use on date this office sent taxpayer a letter attached that explained that sec_6427 of the internal_revenue_code provides that the entity entitled to claim a refund relating to diesel_fuel used for a nontaxable_use is the ultimate_purchaser of the diesel_fuel therefore taxpayer an equipment lessor rather than the ultimate_purchaser of diesel_fuel is not the appropriate entity to claim a diesel_fuel_tax refund consequently pursuant to section dollar_figure of revproc_2001_1 2001_1_irb_1 the irs declined to rule had we not been administratively constrained from ruling we would have ruled adversely the purpose of this chief_counsel_advice is to inform you that any claims related to diesel_fuel used in highway vehicles that are registered or required to be registered for highway use that are based on the use of the device would not be allowable in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent taxpayer argued that the fuel consumed while the device is operating should be considered used in an off-highway_business_use notwithstanding sec_48_4041-7 sec_48_6421-1 and sec_48_6427-1 of the manufacturers and retailers excise_tax regulations sec_4081 and ii impose a federal excise_tax on certain removals entries and sales of taxable_fuel from any refinery or any terminal sec_4083 provides that diesel_fuel is a taxable_fuel sec_6427 provides that if any diesel_fuel on which tax has been imposed by sec_4081 is used by any person in a nontaxable_use the ultimate_purchaser of the diesel_fuel is entitled to a diesel_fuel_tax refund sec_6427 defines the term nontaxable_use as any use which is exempt from the tax imposed by sec_4041 other than by reason of a prior imposition sec_4041 provides that no tax shall be imposed on diesel_fuel sold for use or used in an off-highway_business_use sec_4041 c refers to sec_6421 for the definition of the term off-highway_business_use sec_6421 defines off-highway_business_use as any use by a person in a trade_or_business of such person or in an activity of such person described in sec_212 relating to production_of_income other than as a fuel in a highway vehicle that at the time of such use is registered or is required to be registered for highway use under the laws of any state or foreign_country sec_48_6421-1 relating to duel use of gasoline provides that no credit or payment may be claimed for gasoline used in a highway vehicle that is used in a trade_or_business solely because the propulsion motor in the vehicle is also used for a purpose other than propelling the vehicle thus if the propulsion motor of a highway vehicle also operates special equipment by means of a power takeoff or power transfer no credit or payment may be claimed for the gasoline used to operate the special equipment if a vehicle is equipped with a separate motor to operate the special equipment a credit or payment may be claimed for the gasoline used in the separate motor see also sec_48_4041-7 and sec_48_6427-1 two cases have addressed the issue of whether fuel used in the propulsion motor of a highway vehicle to operate special equipment by means of a power takeoff rather than to propel the highway vehicle is fuel used for a nontaxable_use in both cases discussed below the courts held that fuel consumed in the propulsion motor of a highway vehicle was not used in an off-highway_business_use even though the motor was being used to power separate equipment and not to propel the vehicle in 104_tc_472 the plaintiff argued that it was entitled to a fuel tax_credit for the diesel_fuel consumed that was not used for the propulsion of its vehicles that is fuel used when its registered highway vehicles’ power takeoff units were in operation each vehicle was powered by a single motor with fuel that was stored in a single tank a power takeoff unit activated a vehicle’s hydraulic system the hydraulic system raised and emptied containers and compacted and ejected refuse the plaintiff argued that the regulations relating to the dual use of fuel should be invalidated the court found the regulations to be valid the court rejected the plaintiff’s interpretation of the language used as a fuel in as meaning used as fuel for the propulsion of in 858_fsupp_880 n d ind the plaintiff installed on-board computers in its tractors these computers measured the amount of diesel_fuel consumed while its tractors’ engines were idling during driver sleep and or rest periods based on these computers’ measurements the plaintiff claimed a refund of the tax on the diesel_fuel consumed during the rest periods the plaintiff argued that it was entitled to the refund because the fuel was consumed in vehicles that were idling while not on the highway a nontaxable_use the court found that the plaintiff’s use of fuel in the motor that propels the vehicle could not be a nontaxable_use under sec_6421 and the regulations relating to dual use of fuel in response to the plaintiff’s arguments that advances in computer technology have rendered the regulations obsolete the court said those arguments should be made to the congress accordingly under the regulations western waste and hi-waydispatch no claim is allowable with respect to fuel used in the propulsion motor of a highway vehicle regardless of whether the motor is performing a nonpropulsion function at the time the fuel is consumed if you have any questions concerning ths memorandum attachment index no in re dear this is in response to a request for a letter_ruling that the tax imposed on diesel_fuel that is consumed by should be refunded because the diesel_fuel is used in a nontaxable_use sec_6427 of the internal_revenue_code provides in relevant part that if any person uses diesel_fuel on which tax has been imposed by sec_4081 in a nontaxable_use the secretary shall pay to the ultimate_purchaser an amount equal to the tax imposed on that fuel revproc_2001_1 2001_1_irb_1 prescribes the procedural requirements that must be met before the irs will issue a letter_ruling section dollar_figure of this revenue_procedure provides that a letter_ruling is a written_statement issued to a taxpayer by the national_office that interprets and applies the tax laws to the taxpayer’s specific set of facts the letter_ruling request describes as the lessor of the states that the segregates fuel consumed by a highway vehicle for business use on private property from fuel consumed by the same vehicle while on a public highway sec_6427 identifies the entity that is entitled to claim a refund of the tax imposed on diesel_fuel as the ultimate_purchaser of the diesel_fuel as an equipment lessor rather than the ultimate_purchaser of diesel_fuel is not the appropriate entity to claim a diesel_fuel_tax refund consequently in accordance with section dollar_figure of revproc_2001_1 the irs declines to rule section provides that under these circumstances the irs will not return correspondence and exhibits pursuant to section of revproc_2001_1 we have asked the communications records and user_fee unit of our organization to refund the dollar_figure user_fee paid this refund will be issued by that unit and sent under separate cover if you have any questions concerning this letter please contact sincerely associate chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch the request for a letter_ruling references sec_4041 sec_4041 provides that a tax is imposed on any liquid other than gasoline i sold by any person to an owner lessee or other operator of a diesel-powered highway vehicle or a diesel- powered train for use as a fuel in such vehicle or train or ii used by any person as a fuel in a diesel-powered highway vehicle or a diesel-powered train unless there was a taxable sale of such fuel under clause i sec_48_4041-0 of the manufacturers and retailers excise_taxes provides that for rules relating to the diesel_fuel_tax imposed by sec_4041 after date see sec_48_4082-4 sec_48_4082-4 provides that tax is imposed by sec_4041 on the delivery into the fuel supply tank of the propulsion engine of a diesel-powered highway vehicle other than a diesel-powered bus of i any diesel_fuel or kerosene on which tax has not been imposed by sec_4081 ii any diesel_fuel or kerosene for which a credit or payment has been allowed under sec_6427 or iii any liquid other than taxable_fuel for use as a fuel sec_48_4082-4 provides that the operator of the highway vehicle into which the fuel is delivered is liable for the tax imposed under sec_48_4082-4
